DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 1/19/ are being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-106967, filed on 6/7/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (2006/0010967).

Regarding claim 1, Matsuo teaches a temperature detection circuit comprising: 
a first temperature sensor unit that includes a first temperature sensor configured to detect a temperature of a target object and that is configured to output a first analog signal indicating a detected temperature (11 Fig 1, para 27); 
a second temperature sensor unit that includes a second temperature sensor configured to detect the temperature of the target object and that is configured to output a second analog signal indicating the detected temperature (12 Fig 1, para 27); and 
an AD converter configured to convert the second analog signal into a digital signal and to output the digital signal (para 27, 20 Fig 1).   Claim does not recite the first temperature is not connected to an AD converter, hence examiner rejected broadly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (2006/0010967) as applied to claim 1, further in view of Liepold et al. (2005/0099752 hereinafter Liepold).

With respect to claim 2, Matsuo teaches the first temperature sensor unit further includes: 
a first amplification unit configured to amplify a signal outputted from the first temperature sensor and output the amplified signal as the first analog signal (amplification: para 27), 
a first reference voltage generation circuit configured to generate a first reference voltage that is supplied to the first amplification unit, and 
a first resistance connected to the first amplification unit, and 
the second temperature sensor unit further includes: 
a second amplification unit configured to amplify a signal outputted from the second temperature sensor and output the amplified signal as the second analog signal to the AD converter, 
a second reference voltage generation circuit configured to generate a second reference voltage to be supplied to the second amplification unit, and 
a second resistance connected to the second amplification unit.  

However, Matsuo does not teach the first temperature sensor unit further includes: 
a first reference voltage generation circuit configured to generate a first reference voltage that is supplied to the first amplification unit, and 
a first resistance connected to the first amplification unit, and 
the second temperature sensor unit further includes: 
a second amplification unit configured to amplify a signal outputted from the second temperature sensor and output the amplified signal as the second analog signal to the AD converter, 
a second reference voltage generation circuit configured to generate a second reference voltage to be supplied to the second amplification unit, and 
a second resistance connected to the second amplification unit.  

Liepold teaches the first temperature sensor unit further includes: 
a first reference voltage generation circuit configured to generate a first reference voltage that is supplied to the first amplification unit (VREF connected to 811, 833 and connected to operational amp 801 Fig 8), and a first resistance connected to the first amplification unit (809 Fig 8).  
Thus, both Matsuo and Liepold teaches usage of amplifiers to amplify signal. Matsuo teaches two temperature sensors connected to a signal processor having amplifier.  Liepold teaches usage of a reference voltage in conjunction with temperature/bandgap sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a second reference voltage generation circuit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

Regarding claims 3, 4, Matsuo teaches the temperature detection circuit having a power supply circuit (70 Fig 1) configured to supply a constant voltage to the temperature detection circuit (para 27, power supply supplies a fixed/constant voltage to circuits in order to operate them) except for a module comprising the circuits.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate different circuit components within a single device or system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V-B).  Furthermore, fabricating multiple components within a single device or IC is known to one PHOSITA.

Regarding claim 5, 6, Matsuo does not teach the power supply circuit includes: a voltage source, and a stabilization circuit configured to generate the constant voltage by stabilizing a voltage outputted from the voltage source.  
Liepold teaches the power supply circuit includes: a voltage source (VDD 303 Fig 7), and a stabilization circuit configured to generate the constant voltage by stabilizing a voltage outputted from the voltage source (para 35).  
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a stabilization circuit as taught by Liepold for proper operation of the circuits.  

With respect to claim 7, Matsuo does not teach the power supply circuit includes two stabilization circuits, wherein: one of the two stabilization circuits supply the constant voltage to the first temperature sensor, and the other of the two stabilization circuits supplies the constant voltage to the second temperature sensor.  
Liepold teaches the power supply circuit includes: a single voltage source (VDD 303 Fig 7), and a single stabilization circuit configured to generate the constant voltage by stabilizing a voltage outputted from the voltage source (para 35).  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second stabilization circuit for second temperature sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

Regarding claims 8, 9, 10, Matsuo teaches power supply circuit contains one of the two power supply circuits supplies the -constant voltage to the first temperature sensor (70 Fig 1, para 27, power supply supplies a fixed/constant voltage to circuits in order to operate them)
However, Matsuo does not teach a second power supply circuits supplies the constant voltage to the second temperature sensor.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second power supply circuit for second temperature sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

With respect to claims 11-17, Matsuo teaches a first integrated circuit (IC) element, wherein the temperature detection circuit is provided in the first IC element (temperature sensor is formed by enclosing a semiconductor sensor: para 28).  
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Brokks et al. (2015/0066438) teaches multiple temperature sensors with amplifiers are connected to ADC.
Hu et al. (CN-106017730 attached English translation with foreign reference, hereinafter Hu) teaches an integrated IC with temperature sensor and antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855